PER CURIAM.
Gary Quilling seeks certiorari review of an order denying his complaint for mandamus relief, in which he challenged the outcome of a prison disciplinary proceeding that resulted in a forfeiture of gain-time. We conclude that the circuit court did not depart from the essential requirements of law when it denied relief, nor did it do so by failing to afford petitioner an adequate opportunity to amend his petition to add an additional claim. Accordingly, we deny the petition for writ of certiorari on the merits as to these issues.
However, as respondent correctly concedes, petitioner’s claim did constitute a collateral criminal proceeding, and the circuit court therefore erred in imposing liens on petitioner’s inmate trust account to recoup filing fees and costs associated with the mandamus proceeding and appellate review thereof. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005). Accordingly, the order imposing a lien to recoup filing fees and costs with respect to the mandamus proceedings in the circuit court is hereby quashed. We treat petitioner’s challenge to the order imposing a lien for appellate fees and costs as a motion for review pursuant to Florida Rule of Appellate Procedure 9.430, grant that motion, and quash the appellate fee lien order as well. On remand, the circuit court is instructed to direct the reimbursement of *1204any funds collected from petitioner pursuant to the improper lien orders.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.